                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

RICHARD      GLOVER,             TINA         2:19-CV-13406-TGB
GLOVER, R. G.,

                   Plaintiffs,
                                            SCHEDULING ORDER

     vs.                                         HONORABLE
                                              TERRENCE G. BERG
MONICA RIVAS, ET AL.,

                   Defendants.



               EVENT                            DEADLINE

Discovery cutoff                          Wednesday, June 15, 2022

Dispositive motions due                   Monday, August 22, 2022

Final pretrial conference            To be set after ruling on dispositive
                                                   motions

Trial date                           To be set after ruling on dispositive
                                                   motions

Estimated length of trial                          4-6 days

                                 JURY TRIAL




                                    -1-
The following practices shall govern the conduct of this case:


I.    TIME.    Computation of time under this order and under any

      notice of any scheduling order or notice in this case shall be in

      conformity and accordance with Federal Rule of Civil Procedure

      6(a).


II.   ELECTRONIC FILING.            Use of the court’s electronic filing

      system (“CM/ECF”) is mandatory. Chambers’ copies of most

      papers filed electronically need not be submitted (but see

      “Motions,” below).


II.   DISCOVERY. Discovery motions shall not be filed without leave

      of court and will be stricken if proper permission is not obtained.

      Parties are instructed to contact the court’s case manager to

      schedule a telephonic conference when discovery disputes arise.


      The discovery deadline may be extended by timely submission of a

      proposed stipulation and order, and will only be considered for

      good cause shown.


      Non-Waiver of Attorney–Client Privilege or Work Product

      Protection. As part of their duty to cooperate during discovery,

                                   -2-
the parties are expected to discuss whether the costs and burdens

of discovery, especially discovery of ESI, may be reduced by

entering into a non-waiver agreement pursuant to Fed. R. Evid.

502(e). The parties also should discuss whether to use computer-

assisted search methodology to facilitate pre-production review of

ESI to identify information that is beyond the scope of discovery

because it is attorney–client privileged or work product protected.


In accordance with Fed. R. Evid. 502(d), except when a party

intentionally waives attorney–client privilege or work product

protection by disclosing such information to an adverse party as

provided in Fed. R. Evid. 502(a), the disclosure of attorney–client

privileged or work product protected information pursuant to a

non-waiver agreement entered into under Fed. R. Evid. 502(e)

does not constitute a waiver in this proceeding, or in any other

federal or state proceeding. Further, the provisions of Fed. R.

Evid. 502(b)(2) are inapplicable to the production of ESI pursuant

to an agreement entered into between the parties under Fed. R.

Evid. 502(e). However, a party that produces attorney–client

privileged or work product protected information to an adverse

                             -3-
    party under a Rule 502(e) agreement without intending to waive

    the privilege or protection must promptly notify the adversary

    that it did not intend a waiver by its disclosure. Any dispute

    regarding whether the disclosing party has asserted properly the

    attorney–client privilege or work product protection will be

    brought promptly to the Court, if the parties are not themselves

    able to resolve it.


III. WITNESSES. The deadline for exchange of witness lists refers to

    all witnesses, lay and expert, unless otherwise indicated.


IV. MOTIONS. The court requires strict compliance with Local Rule

    7.1(a), which requires moving parties to seek concurrence before

    filing a motion. Dispositive motions shall be filed on or before the

    date set forth in this order.      Counsel is directed to review the

    court’s   practice    guidance     regarding   motion   practice   at

    http://www.mied.uscourts.gov/Judges/practice_guidelines.cfm. No

    party may file more than one motion for summary judgment

    without obtaining leave of court.      All briefs must comply with

    Local Rules 5.1 and 7.1, and must contain citation to appropriate

    authorities within the text of the brief, and citations must conform
                                     -4-
     to the latest edition of The Bluebook: A Uniform System of

     Citation published by the Harvard Law Review. Courtesy copies

     of motions and briefs must be provided to chambers and in

     accordance with Local Rule 5.1.1(c). Courtesy copies must be

     properly bound.    The Court will not accept documents loosely

     secured with a rubber band or binder clip.


V.   CASE EVALUATION AND MEDIATION.                        Parties may

     stipulate to case evaluation, mediation, or request a settlement

     conference with the District or Magistrate Judge at any time. In

     all cases, a brief telephone status conference will be conducted

     shortly after the close of discovery to discuss settlement options.

     It is the responsibility of the attorneys to make sure that

     mediation is completed before the final pretrial conference.

VI. FINAL PRETRIAL CONFERENCE AND FINAL PRETRIAL

     ORDER. The Final Pretrial Order must be submitted through

     the document utilities function of the CM/ECF on or before the

     date set by subseqent order, which shall be no later than one week

     before the date of Final Pretrial Conference. All witnesses must

     be listed in the Final Pretrial Order.       Witnesses may only be

                                  -5-
    added to the Final Pretrial Order by stipulation of the parties and

    leave of court. Counsel shall follow the procedure outlined in the

    court’s practice guidelines to prepare for the final pretrial

    conference and the Final Pretrial Order. The parties shall prepare

    the Joint Final Pretrial Order in conformance with all of the

    requirements of Local Rule 16.2.


VII. REQUIRED PRIOR TO TRIAL. At least ONE WEEK prior to

    the beginning of trial, counsel shall furnish to the court the

    following:


         1.      In jury cases, any requests for VOIR DIRE, proposed

                 JOINT JURY INSTRUCTIONS and the VERDICT

                 FORM.     The parties shall file with the court a single

                 set of proposed, stipulated jury instructions and a

                 single, proposed verdict form. The instructions are to

                 be typewritten and double spaced and shall contain

                 references to authority (e.g., “Devitt and Blackmar,

                 Section   11.08").         Additionally, each party   shall

                 separately file any additional proposed instructions to

                 which any other party objects. The parties must make
                                      -6-
              a concerted, good faith effort to narrow the areas of

              dispute and to discuss each instruction with a view to

              reaching an agreement as to an acceptable form.


         2.   In a non-jury case, proposed FINDINGS OF FACT and

              CONCLUSIONS OF LAW.


         3.   A statement of claims or defenses, no longer than two

              pages, suitable to be read to the jury during opening

              instructions.


VIII. EXHIBITS. Counsel are required to mark all proposed exhibits

   in advance of trial.   Plaintiff’s exhibits shall use numbers and

   Defendant’s exhibits shall use letters. A consecutive number and

   lettering system should be used by each party. The parties are

   required to exchange marked exhibits three days prior to the start

   of trial. Counsel are also required to maintain a record of all

   admitted exhibits during trial. Counsel for each party must keep

   custody of that party’s admitted exhibits during trial. A party

   who objects to this provision must file a written objection prior to

   jury selection.


                                -7-
IX. JUDGE’S COPIES. Until further notice, courtesy copies shall

   not be submitted unless specifically requested by the Court.

   Parties will be contacted directly by chambers if a courtesy copy is

   required.

X. LOCAL COUNSEL.          Local counsel must enter an appearance

   and otherwise comply with Local Rule 83.20(f). The court will not

   allow counsel not admitted in the Eastern District to practice upon

   a special motion. All inquiries regarding admission to this district

   must be directed to the Clerk’s office at (313) 234-5005.




                          BY THE COURT:


                          /s/Terrence G. Berg
                          TERRENCE G. BERG
                          United States District Judge




                                 -8-
                 HONORABLE TERRENCE G. BERG
                 UNITED STATES DISTRICT JUDGE

                  CASE MANAGER: Amanda Chubb
                      PHONE: (313) 234-2640

CONFERENCES     Scheduling conferences held after the answer is
          filed and before the scheduling order is issued. Status
          conference held as needed or requested. Settlement
          conference held upon request and at final pretrial
          conference.
MOTIONS       Hearings are held on most motions. Proposed orders
              shall be submitted through the proposed orders
              function of the CM/ECF. Strict compliance required
              with Local Rules 7.1 and 65.1.
DISCOVERY     Discovery shall be completed on or before the date set
              forth in the scheduling order. Discovery motions are
              not to be filed without leave of court and will be
              stricken if proper permission is not obtained. Parties
              are instructed to contact the court’s case manager to
              schedule a telephonic conference when discovery
              disputes arise.
MEDIATION     Civil cases referred after discovery cut-off and parties
              are encouraged to stipulate in writing to be bound by
              mediation sanctions. It is not necessary, however, that
              sanctions be included in the stipulation.
PRETRIAL      Final Pretrial Order is generally due one (1) week
              before final pretrial conference. Witnesses may only be
              added to the final pretrial order by stipulation of the
              parties and leave of court. Final pretrial conference
              usually held one week prior to trial. Parties and/or
              persons with settlement authority must be present.




                                -9-
TRIAL      Attorneys are responsible to ascertain the status of the
           trial date. Marked exhibits are to be exchanged three
           (3) days prior to trial. Benchbook of exhibits is
           required. If trial briefs are required by the court, they
           must be filed one (1) week prior to trial. File motions
           in limine no later than two (2) weeks prior to the final
           pretrial conference. Trial is usually held 9:00 a.m. to
           3:00 p.m. daily.
NON-JURY   Submit proposed findings of fact/conclusions of law, one
           (1) week prior to trial.
JURY       Voir dire by court. Submit proposed voir dire one (1)
           week prior to trial. Proposed joint jury instructions
           and verdict form due one (1) week prior to trial.
           Judge’s courtesy copy and electronic submission
           through the proposed orders function of CM/ECF
           required.




                            -10-
